Citation Nr: 1821593	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-48 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether the disability rating for residuals of a right knee injury with limitation of extension (right knee limitation of extension) was properly reduced from 10 percent to noncompensable effective March 1, 2010.  

2.  Entitlement to a rating in excess of noncompensable for right knee limitation of extension. 

3.  Whether the disability rating for residuals of a right knee injury with chondromalacia (right knee chondromalacia) was properly reduced from 20 percent to 10 percent effective March 1, 2011. 

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2018, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for right knee limitation of extension and right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO assigned a disability rating of 10 percent for right limitation of extension effective from June 22, 2005, based on VA examination results from September 2005.  

2.  In a December 2005 rating decision, the RO assigned a disability rating of 20 percent for right knee chondromalacia effective from June 22, 2005, based on VA examination results from September 2005.  

3.  In a December 2008 rating decision, the RO continued the Veteran's 20 percent rating for right knee chondromalacia at 20 percent and proposed to reduce the Veteran's rating for right knee limitation of extension to a noncompensable evaluation.  

4.  In a December 2009 rating decision, the RO implemented the reduction of the Veteran's rating for right knee limitation of extension from 10 percent to noncompensable effective March 1, 2010.  

5.  The Veteran's 10 percent disability rating for right knee limitation of extension had not been in effect for more than five years. 

6.  In an October 2010 rating decision, the RO proposed to reduce the Veteran's rating for right knee chondromalacia from 20 percent to 10 percent.  The RO implemented that reduction in a December 2010 decision with an effective date of March 1, 2011.  

7.  The Veteran's 10 percent disability rating for right knee chondromalacia had been in effect for more than five years.




CONCLUSIONS OF LAW

1.  The reduction in the rating for the service-connected right knee limitation of extension from 10 percent to noncompensable effective March 1, 2010, was improper, and restoration of the 10 percent rating is warranted for the entire period on appeal.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.326, 3.344, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).

2.  The reduction in the rating for the service-connected right knee chondromalacia from 20 percent to 10 percent effective March 1, 2011, was improper, and restoration of the 20 percent rating is warranted for the entire period on appeal.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.326, 3.344, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5099-5014 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The restoration of the Veteran's ratings for right knee limitation of extension and chondromalacia constitute a complete grant of the benefits sought on appeal with respect to these issues.  The Veteran's remaining claims are being remanded for additional development.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of her claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

II.  Rating Reductions

The Veteran claims error in a December 2009 rating decision that reduced the Veteran's compensation for right knee limitation of motion from 10 percent to noncompensable, effective March 1, 2010.  The Veteran also claims error in an October 2010 rating decision that reduced the Veteran's compensation for right knee chondromalacia from 20 percent to 10 percent, effective March 1, 2011.  

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the Veteran's 20 percent disability rating for right knee chondromalacia had been in effect for more than five years.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply.  However, the Veteran's 10 percent disability rating for right knee limitation of extension had not been in effect for more than five years, so the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply to the reduction of this rating.  

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of the Veteran's life.  38 C.F.R. § 3.344(a).  Further, "Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation of motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  The Veteran is in receipt of a 10 percent rating for left knee instability under Diagnostic Code 5257 from December 3, 2009.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  The Court recent clarified that evaluation of a knee disability under Diagnostic Code 5257 or 5261 does not preclude separate evaluations of the same knee under Diagnostic Code 5258 or 5259.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704, at *32 (Vet. App. Nov. 29, 2017).

The Board finds that VA has not established the reductions were proper and they are therefore void. 

The Veteran claimed in an August 2008 statement that his right knee disabilities had worsened and listed constant throbbing, popping, aches, pain, swelling, and inability to extend his leg.  In another August 2008 statement, the Veteran reported that his right knee symptoms had become more severe over the prior months, including pain in the joint, popping on bending, throbbing, swelling, trouble standing, and trouble driving.  After the VA examination in September 2008, the Veteran wrote a February 2009 statement reporting that the VA examination was not an accurate assessment of his functional limitations.  The Veteran indicated that the VA examiner physically tried to stretch the Veteran's leg when it was in pain and that the Director of the VA Medical Center (VAMC) had instructed the doctor to apologize to the Veteran.  Further, the Veteran noted that he had been using a walking cane and knee brace.  

The RO first reduced the Veteran's rating for right knee limitation of extension under Diagnostic Code 5099-5014 to a noncompensable evaluation in a December 2009 rating decision.  Yet at 10 percent rating is warranted for noncompensable limitation of motion with X-ray imaging confirming degenerative arthritis under Diagnostic Code 5003.  At the September 2008 VA examination, mild degenerative joint disease of the right knee was present on X-ray imaging.  This was confirmed in May 2015 imaging.  Given these findings, a compensable evaluation for limitation of motion is warranted for the Veteran's right knee.  Thus, the reduction of the Veteran's rating for limitation of motion was improper.  

As for the Veteran's right knee chondromalacia, this rating was reduced after the rating had been in place for five years.  Thus, the additional protections of 38 C.F.R. § 3.344(a) and (b) apply to this rating.  The Veteran claimed in an August 2008 statement that his right knee disabilities had worsened and listed constant throbbing, popping, aches, pain, swelling, and inability to extend his leg.  In another August 2008 statement, the Veteran reported that his right knee symptoms had become more severe over the prior months, including pain in the joint, popping on bending, throbbing, swelling, trouble standing, and trouble driving.  After the VA examination in September 2008, the Veteran wrote a February 2009 statement reporting that the VA examination was not an accurate assessment of his functional limitations.  The Veteran indicated that the VA examiner physically tried to stretch the Veteran's leg when it was in pain and that the Director of the VA Medical Center (VAMC) had instructed the doctor to apologize to the Veteran.  Further, the Veteran noted that he had been using a walking cane and knee brace.  The Veteran stated in his November 2010 substantive appeal that the VA examination was inadequate and his symptoms were getting worse.  At the February 2018 hearing, the Veteran reported that he has popping, locking, and burning in his right knee, and that he wears a brace for stability.    

At the September 2008 VA examination, the VA examiner noted that the Veteran experiences weakness, locking, fatigability, and lack of endurance in the right knee.  The VA examiner also noted that the Veteran uses a knee brace and walking stick.  Instability rated under Diagnostic Code 5257 can warrant a 20 percent rating for moderate instability.  

Based on this evidence, the Board cannot conclude that the preponderance of the evidence shows that September 2008 clearly reflects sustained improvement that will be maintained under the ordinary conditions of life.  This is especially true given the evidence that the Veteran experienced instability.  Neither does it appear, given the Veteran's repeated arguments that the VA examination was inadequate, that the VA examination was as full and complete as those on which payments were authorized.  But most importantly, given the concerns raised by the Veteran about the adequacy of the VA examination and evidence of instability reported at the September 2008 VA examination, the RO should have at least scheduled the Veteran for a reexamination as required by 38 C.F.R. § 3.344(b) for doubtful cases.  

In sum, the RO's reduction of the Veteran's rating for limitation of extension was not proper as the evidence shows that a 10 percent rating was warranted for noncompensable limitation of motion with X-ray evidence of arthritis.  Further, due to the Veteran's concerns with the adequacy of the September 2008 VA examination, the evidence of instability that could support the assigned 20 percent rating, and the failure of the RO to schedule the Veteran for reexamination in a doubtful case when the rating has been in effect five years, the Board cannot conclude that the preponderance of the evidence supports the conclusion that the RO's reduction of the Veteran's 20 percent rating for chondromalacia was proper.  See Brown, 5 Vet. App. at 413 (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  For these reasons, the Board finds that the reductions of the disability ratings for right knee limitation of extension and right knee chondromalacia were not proper, and the 20 percent disability rating and 10 percent disability rating, respectively, are restored.  


ORDER

Restoration of the 10 percent rating for service-connected residuals of a right knee injury with limitation of extension, effective March 1, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of the 20 percent rating for service-connected residuals of a right knee injury with chondromalacia, effective March 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran recently testified at the February 2018 hearing that his right knee disabilities have worsened since the most recent VA examination.  Moreover, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to the Correia case, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Here, the February 2017 VA examiner reported objective evidence of pain on passive range of motion and pain on non-weight bearing.  Yet the VA examiner did not indicate the range of additional limitation of motion due to these symptoms.  As such, another VA examination is necessary to either comply with 38 C.F.R. § 4.59 or to explain why such testing cannot be performed.  Further, the Veteran reported at the July 2015 and February 2017 VA examinations that he experiences flare-ups of symptoms of his right knee disabilities.  The VA examinations did not provide an evaluation of the additional limitation of motion caused by these claimed flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected right knee disabilities.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knees.  The VA examiner should further test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


